Title: To James Madison from John Gavino, 16 April 1806 (Abstract)
From: Gavino, John
To: Madison, James


                    § From John Gavino. 16 April 1806, Gibraltar. No. 25. “Still deprived the honor of any of your Commands since my last Dispatch No. 24 under date of 7th: Instant [not found] covering one from Consul Simpson of Tanger—to which please be referr’d. I now have the honor of transmitting you another inclosed from said Consul Simpson [not found].
                    “The Brig Hope of Newburry Port, Stephen Webber Commander from Almeria to Loghorn with a Cargo of Lead in Piggs was sent here some time ago for adjudication, by a British ship of Warr. The Capn: Declared that he believed the Lead

belonged to a House at Madrid, he was Charterd at Malaga; shipd & Cargo had been Libeld, the Tryal came on in the Vice ady: Court of this Port when the Judge Condemnd the Cargo, but liberated the Ship, & full fr[e]ight—Primage, Hatt [sic] Money, Charges & detention to be paid Capn Webber which he has received.
                    “The Essex still at Alguesiras on account the Westerly Winds, the Vixin is now also there having returnd from the Westward.”
                    Adds in a 20 Apr. 1806 postscript: “Rear adl: Lord Northest is now here from the fleet off Cadiz with three other ships of the Line going aloft to join Rr: adl: Sir Sidny Smith.”
                    Adds in a 21 Apr. 1806 postscript: “Lord Northest does not now go Aloft, but retu[r]ns to England, & only two ships Line proceed to join adl: Sir Sidny Smith.”
                